Order entered June 21, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00203-CR

                        EX PARTE KURNICUS HAYES

               On Appeal from the 283rd Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. WX20-93394-T

                                      ORDER

      We REINSTATE this appeal.

      By order entered May 6, 2021, the Court ordered the trial court to make

findings of fact regarding which of two cases the trial court was considering when

it determined that appellant’s application for writ of habeas corpus was frivolous

and he is not manifestly entitled to relief. The trial court has filed findings of fact

pursuant to the order. Among other findings, the trial has found:

      1. The court finds applicant filed an application for writ of habeas
      corpus pursuant to the judgment and sentence of the 283rd District
      Court of Dallas County, Texas in cause number F13-30966-T where
      applicant entered a plea of not guilty to the felony offense of
      indecency with a child by sexual contact and was sentenced by a jury
      to community supervision for a term of ten years.
      4. The court finds that in processing applicant’s writ application, the
      district clerk issued writ cause number WX20-93394-T for this case.
      When the district clerk filled out a line at the top of the writ
      application, the district clerk listed the underlying trial court number
      as F17-31318-T.

      5. The court finds based on the clerk’s record that the court of appeals
      received underlying trial court documents from cause number F17-
      31318-T, an extraneous case involving applicant.

      6. The court finds based on its review of the record and its personal
      knowledge that it reviewed the record in cause number F13-30966-T
      when it issued its order denying relief in writ cause number WX20-
      93394-T.

      7. The court finds that the clerk’s record contains the underlying trial
      court case documents from the incorrect cause number.

      8. The court finds that the clerk’s record should contain the
      underlying trial court case documents from cause number F13-30966-
      T.

      9. The court finds that the order denying relief in writ cause number
      WX20-93394-T applies to underlying cause F13-30966-T.

      We ADOPT the trial court’s findings of fact recited in this order. The Court

will not consider any of the documents in the clerk’s record that pertain to cause

number F17-31318-T to be part of the record on appeal. The Court will rely upon

the documents in the clerk’s record that pertain to writ cause number WX20-

93394-T and trial court cause no. F13-30966-T. The Court will consider the trial

court’s order denying relief to apply to trial court cause no. F13-30966-T.

      We note that the necessary underlying documents from cause number F13-

30966-T are found in the clerk’s record from appellant’s direct appeal adjudicated

                                        –2–
in appellate cause number 05-16-00740-CR and styled Kurnicus Hayes v. The

State of Texas. To promote judicial efficiency and prevent further delay, the Court

DIRECTS the Clerk of the Court to transfer into the appellate record of this case a

copy of the clerk’s record filed with this Court on October 3, 2016 in cause number

05-16-00740-CR.

        Appellant has filed a request for court reporter Yolanda Atkins and official

court reporter Vearneas Faggett to prepare a reporter’s record of his initial trial

held on May 5–8, 2015. When reviewing the denial of habeas relief, we review the

record from any habeas hearing the trial court held and the record as it existed

before the trial court at the time of the habeas hearing. Ex parte Martinez, 560

S.W.3d 681, 695 (Tex. App.—San Antonio 2018, pet. ref’d); Ex parte Storm, 49

S.W.3d 401, 402 (Tex. App.—Fort Worth 2000, no pet.). If appellant has the court

reporter file such a record, the Court defers to the submission panel the

determination of whether it is properly part of the record in this habeas appeal.

Otherwise, the Court takes no action on appellant’s request.

        Should appellant choose to pursue filing a reporter’s record and arrange for

payment for the record, the reporter’s record shall be due on or before August 16,

2021. Appellant’s brief shall be due thirty days after the reporter’s record is filed.

        If no reporter’s record is filed, appellant’s brief shall be due on August 16,

2021.



                                          –3–
      We DIRECT the Clerk of the Court to transmit copies of this order to the

Honorable Lela Lawrence Mays, Presiding Judge, 283rd Judicial District Court;

Vearneas Faggett, official court reporter, 283rd Judicial District Court; court

reporter Yolanda Atkins; Felicia Pitre, Dallas County District Clerk; Kurnicus

Hayes; and counsel for the State.

                                            /s/   ERIN A. NOWELL
                                                  JUSTICE




                                      –4–